Citation Nr: 1413417	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for decubitus ulcer.

2.  Entitlement to service connection for poison ivy of the penis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for deviated nasal septum.

5.  Entitlement to service connection for heart problems secondary to prescription usage (Darvon).

6.  Entitlement to service connection for pulmonary disorder (other than sleep apnea). 

7.  Entitlement to service connection for sickle cell trait. 

8.  Entitlement to service connection for traumatic brain injury (TBI) to include dizziness and memory loss. 

9. Entitlement to special monthly compensation based on Aid And Attendance/Housebound. 

10.  Entitlement to service connection for residuals of heat exhaustion. 

11.  Entitlement to service connection for unspecified chest pains. 

12.  Entitlement to service connection for right ankle condition. 

13.  Entitlement to service connection for left ankle condition. 

14.  Entitlement to service connection for right knee condition. 

15.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee condition. 

16.  Entitlement to service connection for right shoulder condition. 

17.  Entitlement to service connection for left shoulder condition. 

18.  Entitlement to service connection for right arm condition. 

19.  Entitlement to service connection for left arm condition. 

20.  Entitlement to service connection for right hip condition. 

21.  Entitlement to service connection for left hip condition. 

22.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for unspecified bilateral ear condition. 

23.  Entitlement to service connection for right wrist condition. 

24.  Entitlement to service connection for left wrist condition.

25.  Entitlement to service connection for shin splints, right leg.

26.  Entitlement to service connection for shin splints, left leg.

27.  Entitlement to service connection for right foot condition.

28.  Entitlement to service connection for left foot condition.

29.  Entitlement to service connection for chronic body and joint pain to include radiating pain.

30.  Entitlement to service connection for altered biological and chemical functions.

31.  Entitlement to service connection for right hand condition.

32.  Entitlement to service connection for left hand condition.

33.  Entitlement to service connection for numbness right upper extremity (claimed as numbness in the extremities).

34.  Entitlement to service connection for numbness left upper extremity (claimed as numbness in the extremities).

35.  Entitlement to service connection for numbness right lower extremity (claimed as numbness in extremities).

36.  Entitlement to service connection for numbness left lower extremity (claimed as numbness in extremities).

37.  Entitlement to service connection for headaches.

38.  Entitlement to service connection for vision problems.

39.  Entitlement to service connection for fatigue.

40.  Entitlement to service connection for vertigo.

41.  Entitlement to service connection for sleep apnea. 

42.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The appellant had active military service from September 1970 to December 1970 and additional duty with the Army Reserves.  He also participated in ROTC during college, including participation in ROTC "summer camp" from July to August 1969.

In this case, while the appellant participated in ROTC for approximately four years and was then in the Army Reserves for another four years, he only served on active duty for training for approximately six weeks (July-August 1969) and then on active duty for three months (September-December 1970).  For the purpose of service connection these approximate five months are the critical period, and when the Board refers to the appellant's "military service" in this document, it is referring to those five months unless otherwise indicated.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2007 and August 2013 rating decisions. Initially, the appellant had appealed a February 1992 rating decision, and, after various appellate actions, described in detail in the prior August 2012 Remand, those claims became final following a 2012 decision by the United States Court of Appeals for the Federal Circuit.  While the appeal of the 1992 rating decision was pending, the appellant also appealed a December 2007 rating decision that denied service connection for sleep apnea.  Since his initial appeal was pending at that time, his appeal of the 2007 rating decision was consolidated with his other issues, and his case remained under a 1993 docket number.  However, the Board emphasizes all of the issues from the original appeal are final.  

It is for this reason, also, that although the appellant had hearings before the Board in 1995 and 1997, it is not necessary that those Veterans Law Judges participate in this decision, since those hearings addressed issues no longer before the Board.  Although, as discussed below, the appellant did make statements during those hearings that were relevant to at least a few of the claims now before the Board, the Judges conducting those hearings did not, at that time, have these particular claims for appellate consideration.  38 C.F.R. § 20.707 requires that the Judge who conducts the hearing shall participate in making the final determination of the claim.  What is before the Board now are completely different claims than those considered by the Veterans Law  Judges who held the prior hearings, so all due process concerns are met.

As noted, in August 2012, the Board remanded the appellant's claim for service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for consideration of new evidence.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the August 2012 Remand, the Board noted that the appellant had filed a number of claims that remained pending.  These claims were then considered in an August 2013 rating decision, which the appellant appealed via a VA Form 9 received in January 2014.  Therefore, with the exception of the sleep apnea claim, the remaining 41 issues arise from appeal of a 2013 rating decision.  Again, these issues are consolidated under the 1993 docket number originally assigned to the appellant's appeal, although they have not been pending since that time.  

The Board explains this so that any reader is not under the impression that the claims now before the Board have been pending for 20 years.  Again, all claims initially appealed under the 1993 docket number have been finally adjudicated.  These claims arise from 2007 and 2013 decisions by the RO, and the appellant was given the benefit of having these claims consolidated into the earlier docket number, even though they have not been pending for such a lengthy period of time.

In his 2014 appeal to the Board and in prior statements, the appellant states "the 'Military'; the "VA"; [and] the 'Federal System'" have failed to fully consider his requests for correction of his military record and a medical discharge, claims to the Department of Labor, workers' compensation claims, and various violations of his civil and human rights, criminal rules, equal opportunity laws, and other federal legislation.  Other than the issues addressed in this decision, such matters are beyond the Board's jurisdiction which extends at this time only to claims based on his military service (as fully defined below).  To the extent he wishes to take actions with other federal agencies, that is something he must pursue.  He requested the VA refer his file to other federal entities, but not only is that beyond the Board's jurisdiction, it would implicate privacy concerns, and, again, the appellant needs to pursue these cases on his own.

In March 2009, the appellant indicated that he did not have a middle name and requested that the initial "J" be removed from his VA decisions.  This has been done.

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Decubitus ulcers were not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant has decubitus ulcers as a result of his military service. 

2.  The appellant was treated for poison ivy of the penis, but the evidence of record does not show that such an infection ever resulted in a chronic disability.

3.  The appellant has not been diagnosed with PTSD, and an acquired psychiatric disorder other than PTSD has not been shown to have begun during service, been aggravated by service, or have otherwise resulted from the appellant's military service.

4.  A deviated septum was not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant's deviated septum, which was treated years after service, resulted from his military service. 

5.  Heart problems were not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant has heart problems as a result of his military service, to include as secondary to the prescribed usage of Darvon therein.

6.  A pulmonary disorder, other than sleep apnea, was not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant has a pulmonary disorder as a result of his military service. 

7.  The appellant's sickle cell trait was not shown to have become symptomatic during service. 

8.  A TBI is not shown to have occurred during service. 

9.  The evidence is against a finding that the appellant experienced heat exhaustion on active duty or active duty for training, and to the extent he did, it is not shown to have caused any chronic residuals. 

10.  Chest pains were not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant has a chronic disability manifested by chest pains as a result of his military service. 

11.  The appellant is not shown to have a chronic ankle disability, shoulder disability, arm disability, hip disability, wrist disability, shin splints, foot disability, or hand disability as a result of his military service. 

12.  A disability manifested by chronic body and joint pain to include radiating pain is not shown to have either begun during or been otherwise caused by the appellant's military service  .

13.  The appellant does not have a chronic disability manifested by altered biological and chemical functions.

14.  The appellant is not shown to have a chronic neurologic disability (such as numbness in the extremities) as a result of his military service. 

15.  The appellant is not shown to have a chronic headache disability as a result of his military service. 

16.  The appellant is not shown to have a chronic vision problems beyond refractive error, and there is no allegation of superimposed disease or injury aggravating the refractive error.
 
17.  The appellant is not shown to have a chronic disability manifested by fatigue.

18. The appellant is not shown to have vertigo as a result of his military service.

19.  Sleep apnea was not diagnosed in service, or for many years after service, and the weight of evidence is against a finding that it is at least as likely as not that the appellant's sleep apnea either began during or was otherwise caused by his military service. 

20.  The appellant is not in need of aid and attendance; nor is he housebound.

21.  A September 2008 Board decision denied the appellant's claim of entitlement to service connection for a left knee disability and a bilateral ear disability; evidence obtained since the September 2008 does not raise a reasonable possibility of substantiating either previously denied claim.

22.  The appellant is not service connected for any disability, so he is not precluded for substantially gainful employment by any service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for decubitus ulcers have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  Criteria for service connection for poison ivy of the penis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  Criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

5.  Criteria for service connection for heart problems as a result of prescription usage of Darvon have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

6.  Criteria for service connection for a pulmonary disorder (other than sleep apnea) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

7.  Criteria for service connection for sickle cell trait have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.117, Diagnostic Code 7714 (2013).

8.  Criteria for service connection for a TBI to include dizziness and memory loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

9.  Criteria for service connection for residuals of heat exhaustion have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

10.  Criteria for service connection for unspecified chest pains have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

11.  Criteria for service connection for a chronic ankle disability, shoulder disability, arm disability, hip disability, wrist disability, shin splints, foot disability, or hand disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

12.  Criteria for service connection for a disability manifested by chronic body and joint pain have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

13.  Criteria for service connection for a chronic disability manifested by altered biological and chemical functions have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

14. Criteria for service connection for a neurologic disability (claimed as numbness in the four extremities) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

15.   Criteria for service connection for a headache disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

16.  Criteria for service connection for chronic vision problems have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

17.  Criteria for service connection for a chronic disability manifested by fatigue have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

18.  Criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

19.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
 
20.  The criteria for special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).

21.  The September 2008 Board decision which denied entitlement to service connection for a left knee disability and a bilateral ear disability is final; new and material evidence has not been submitted, and the Veteran's claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

22.  Criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  

The appellant is also informed that one of the cornerstone requirements of a service connection claim is the presence of a current disability, without which there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

The first preliminary matter to be addressed is the appellant's military service.  As discussed in more detail below, this is a topic of contention between the appellant - who asserts eight years of military service - versus VA - who concludes he had approximately five months of active military service.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

Active duty for training includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned. 38 U.S.C.A. § 101(22)(D).

The Secretary of the military department concerned may prescribe and conduct practical military training, in addition to field training and practice cruises, and may require that some or all of the training prescribed must be completed by a member before the member is commissioned.  10 U.S.C. § 2109(a).

Advanced Camp is a mandatory training program that is required prior to commission.  Army Regulations 145-1, Sections 5.7, 5.8.  As the Advanced Camp must have been completed by the appellant before he was commissioned and as it was for a period of more than four weeks, the Board finds that the Advanced Camp (July to August 1969) was considered active duty for training. 

Other ROTC training can also be considered as IDT, if verified by IDT pay records.  According to 38 C.F.R. § 3.6 (d)(3), training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered IDT.  But, according to 38 C.F.R. § 3.6 (d)(4)(ii) IDT does not include attendance at an educational institution in an inactive status.  In this case, no pay record identifies any IDT  payment while the appellant was enrolled in ROTC in an inactive status.   

The appellant was in a ROTC program at Virginia State College from September 1966 to September 1970.  He was then commissioned into the Army Reserves at Fort Bliss where he served from September 20, 1970 to April 25, 1974.  The appellant's only active duty or active duty for training during his time in the reserves was from September 30, 1970 to December 29, 1970 when he was on active duty.

The appellant's DD-214 shows active duty service for approximately 3 months from September 30 to December 29, 1970, and there is a note that the appellant was ordered to active duty from the Army reserves.  The form also notes a total of 5 days of "other service" which appears to account for the time between ROTC graduation and commissioning.  Personnel records show that he was commissioned on September 25, 1970 into the ADA from SR ROTC.  

An effort was made to obtain records from the appellant's time on ROTC, but a letter from the National Personnel Records Center (NPRC) in July 2007 explained that a DD-214 is issued when a service member performs active duty or at least 90 days or more of consecutive active duty for training.  A ROTC student Record, DA Form 131, is retained by an ROTC unit for five years after a student leaves the university and is then destroyed.  As such, it does not appear that any records are available which would show that the appellant was under any orders for IDT aside from his summer camp while in ROTC.

The appellant has argued that his "military service" began in September 1966 and should include participation in ROTC drills.  His statements also lead the Board to conclude that he believes that his entire time at Virginia State College from 1966-1970 was active duty service, and that his active military service includes the nearly two and a half years of reserve service following December 1970, until he was discharged from service in April 1974.  However, as explained, such an interpretation is simply not consistent with the law.

As will be discussed below, the appellant must understand that service connection is awarded only for chronic disabilities that either begin during or are otherwise caused by active military service.  What this means is that even if the appellant experienced an injury on active duty or active duty for training, the injury must produce a chronic disability for service connection to be warranted.  For example, an individual might sprain an ankle during active duty for training, but if the injury is acute in nature and does not actually result in a long-term disability, then service connection will not be granted.  Likewise, an injury that occurred while in ROTC, even if it causes a chronic disability, will not be service connectable, unless the injury occurred during the summer camp or during a period during which the appellant was under orders of inactive duty for training.  In this case, it is accepted that the appellant was on summer camp in July and August 1969, but his extensive claims file does not show any orders for inactive duty for training prior to that.

The second preliminary matter to be discussed is the lay evidence in this case and its probative value. 

Lay testimony is generally competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the appellant has submitted hundreds of pages of written argument.  As noted, the appellant is considered competent to identify things that can be perceived by his senses.  However, the Board must also weigh the credibility of his statements.  In this case, the Board does not find the appellant to be a credible witness for a combination of reasons.  

First, the appellant has unfortunately experienced a number of motor vehicle accidents during his life which have resulted in head trauma and secondary memory loss.  In a report from a June 2006 sleep study, it was noted that the appellant had been involved in at least eleven motor vehicle accidents between 1971-1992.  In December 1995, a LCSW noted that a motor vehicle accident in 1988 had resulted in a brain injury that had significantly impaired the appellant's cognitive functioning regarding memory and concentration.  The appellant has also acknowledged his memory problems, writing in May 2007 that he had a brain injury and that his memory was not good enough to remember the approximate dates of his treatments.

Additionally, the appellant has been extremely active in pursuing disability claims, including VA claims, EEOC claims, and workman's compensation claims.  In the process of these claims, the appellant has provided testimony that is internally inconsistent and appears to frequently be shaped by the type of claim he is pursuing.

For example, the appellant was involved in a workman's compensation law suit following a November 1988 accident in which he fell off a ladder while working as an apple picker.  At his hearing, the appellant testified that he fell out of a tree picking apples and hurt his back and his neck.  He was asked "prior to falling out of the tree had you ever had any sort of back problem or condition" to which he responded "No. From my body the only thing I know wrong with me is a little flu and---And I got a bad corn too".  He was then asked if he had ever seen a doctor for his back prior to the accident to which he replied "no."  However, a review of the claims file shows multiple complaints of back pain are recorded in the appellant's service treatment records, and the appellant had begun seeking service connection for a back disability from VA in December 1975 alleging that he had injured his back in service.    

As such, given these inconsistencies in the appellant's statements, the Board finds him to be a wholly unreliable historian; and, given that his current statements were made in the context of seeking monetary benefits, they are afforded very little probative weight in this case, particularly when contradicted by contemporaneous evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Finally, even when weighing what would appear to be credible lay statements, the Board will still consider the statements in light of all the evidence of record.  There 
are two different evidentiary situations when weighing the value of the lay statements.  One is where there is a complete absence of any evidence to corroborate or contradict the lay testimony of record, and the other is where there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder.  In this case, the evidence of record is voluminous, and in no case is there a complete absence to contradict the appellant's statements.  Rather, there is evidence - both during service and after - which either directly contradicts his allegations explicitly or which does so implicitly (i.e., silence in a medical record can contradict a lay statement).  These factors have been taken into consideration with respect to each claim and discussed as appropriate below.

The Board will now address the appellant's service connection claims and will group a number of conditions together, when there is no showing of the condition either in service, or soon after service.  In doing so, the Board does not wish to diminish the value of the appellant's military service which is greatly appreciated, but it is important to note that he served on active duty, inactive duty for training, and active duty for training for less than five total months in 1969 and 1970, and he has since experienced as many as 11 motor vehicle accidents and fallen off a ladder in 1988, suggesting significant post-service trauma.  Moreover, while the appellant was released from reserve service in April 1974 by reason of physical disqualification, this was more than three years removed from his last period of active duty, and after he had been involved in at least one motor vehicle accident.

Finally, as a general matter, VA is required to resolve reasonable doubt in a claimant's favor, and the appellant strenuously argues this principle has not been followed in his case.  However, the benefit of the doubt doctrine is not used to resolve the conflict between weighing positive and negative evidence; it is used when all the evidence, when weighed, is approximately equal with respect to the outcome of the claim.  Here, as discussed in great detail below, there is no such balance of the evidence with any of these claims.  Rather, the negative evidence greatly outweighs any positive evidence, and the appellant's lay statements are generally not credible for the reasons discussed above.  There is simply no doubt on any of these claims that could be resolved in his favor.

Decubitus Ulcer

The appellant alleges that he has decubitus ulcers as a result of the poison ivy he was treated for in service.  The service treatment records do not show any problems with decubitus ulcers in service; and there is no mention of decubitus ulcers for a number of years thereafter.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the appellant would be considered competent to report the onset of something visible such as a decubitus ulcer.  However, here there is no indication that decubitus ulcers began in service, or even for many years after service.  The appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a decubitus ulcer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Here, there is no record of decubitus ulcers for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  There are extensive medical records covering the decades since the appellant's last period of service, and they show no relevant complaints for many years.  Moreover, there is simply no suggestion of record from any medical professional that the appellant has decubitus ulcers as a result of his military service, to include as a result of poison ivy exposure.  The appellant has also not specifically identified that any medical professional has suggested to him that he has decubitus ulcers as a result of his military service.

As such, the criteria for service connection have not been met, and the appellant's claim is denied.

Poison ivy of the penis

Service treatment records show that the appellant was treated on one occasion in service in August 1969 for skin problems on his penis as a result of poison ivy.  However, as explained, an injury or disease in service is but one component of service connection.  For service connection to be warranted, the injury, or in this case rash, must be shown to have resulted in a chronic disability.  Here, the appellant was treated for poison ivy on a single occasion, and is not shown to have received any follow-up treatment in the service treatment records.  To this end, the appellant was examined on several occasions in conjunction with his active duty in late 1970.  However, physical examinations in October and December 1970 both found the appellant's skin to be normal, with no mention of any poison ivy residuals.  The appellant also specifically denied the presence of any skin disease on medical history surveys completed in conjunction with both physical examinations.  

The Board directs significant weight to the appellant's denials on those surveys, as this was not a situation in which he simply denied all maladies on his medical history survey.  Rather, he reported having experienced a number of conditions, including several that predated his military service.  As such, if the appellant had continued to experience a skin problem, the Board would expect him to have indicated it on the survey, since it is ordinarily the type of problem one would report, and the fact that he did not significantly weighs against his claim.  The records from the 1970 period of active duty appear to be complete, as in the full medical history report completed by the appellant and the corresponding physical examination report are of record.  

On a medical history survey completed in July 1973, the appellant did report having experienced skin diseases, but the medical officer did not mention any current skin problem affecting the appellant.  This also tends to weigh against the appellant's current contention that the lone treatment for poison ivy in service resulted in a chronic skin condition.  If a skin condition was present at that time, it is the type of condition the examiner would ordinarily report.

The appellant has more recently submitted a number of records showing a receipt for Nystop which is an antifungal cream, and for Miconazole which is used to treat jock itch and athlete's foot.  However, the use of skin cream 40 years after service does not, in and of itself, suggest that the appellant has experienced any residual of poison ivy of the penis since that time.  Of note, the appellant has not specifically identified any medical professional who has told him that he has a current skin condition that is a continuation of what by all other measures was an acute poison ivy outbreak in service.

While the appellant may now have itching problems in similar areas as he did in service, correlation is not causation, and the contemporaneous evidence (namely the service treatment records and absence of any mention of skin problems in the treatment records shortly after service) clearly suggests that the condition resolved.  This evidence is given great weight.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

As noted, the appellant also filed a claim in 1975 seeking service connection for a number of conditions which he believed were related to service, but did not mention poison ivy of the penis.  In fact, the appellant did not seek service connection for this condition for many years after service, and the timing of such a claim appears to have followed the appearance of the appellant's service treatment records which specifically included the lone record showing treatment for poison ivy in service.  This can hardly be considered to be a basis for a finding of unremitting symptoms. 

Given the lack of continuity, any suggestion of nexus, and any establishment of a related current disability, the appellant's claim for service connection for poison ivy of the penis is denied. 


Acquired psychiatric disorder, to include PTSD 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

While the appellant has filed a claim seeking PTSD, and has submitted a number of documents describing the military's efforts to address psychiatric combat trauma, the appellant has not actually presented any evidence to show that he has actually been diagnosed with PTSD, or even if he has, that it is in anyway related to his military service.

The appellant in several of his lengthy statements has suggested that several training exercises for ROTC were stressful, or that he was treated unfairly during service.  He also states studying combat tactics in ROTC classes and participating in training exercises was the same as stressors veterans in combat experience.  Even if such incidents were stressful to him, a diagnosis of PTSD would need to be based upon such an incident.  Here, no such diagnosis is present.  Of note, a number of psychiatric treatment records have been obtained, including from the appellant's psychiatric hospitalization in December 1990 and January 1991, but the records simply do not show that PTSD was ever diagnosed.  

To the extent the appellant believes that he has PTSD from service, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the appellant's claim for PTSD is therefore denied. 

Turning to the issue of an acquired psychiatric disorder, other than PTSD, it was noted in several service treatment records that the appellant had a history of psychiatric treatment which predated service.  The appellant has requested that the Board obtain records from this psychiatric treatment at Bayberry Hospital, but the Board concludes that such records could not serve to benefit the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The appellant was found to be psychiatrically normal at his physical examination just prior to his ROTC summer camp.  However, the presumption of soundness does not apply to active duty for training or inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Regardless, even if the appellant was treated prior to his ROTC summer camp, the fact remains that there is no record of any psychiatric manifestations during the 1969 summer camp.

A previous psychiatric hospitalization might be relevant to the extent that the appellant's period of service from September to December 1970 was active duty, and he would therefore be entitled to the presumption of soundness based on the normal psychiatric profile on his physical examination in October 1970.  38 U.S.C.A. § 1111.  However, the fact that the appellant was treated for depression prior to service would be relevant only if VA needed to rebut the presumption of soundness.  This is not required here, as the presumption of soundness applies only when there is manifestation of a disease or injury during service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

In this case, the appellant was repeatedly found to be psychiatrically normal on the physical examinations during his active duty service.  It is true that he reported having experienced nervousness or depression on several medical history surveys, but such notations were clarified by the medical officer to be referring to his hospitalization during college (that is prior to his active service).  A September 1970 document indicates the hospitalization had occurred three years earlier, again, prior to active duty for training in 1969, and involved a situational depression following his father's death.  The in-service examinations found the appellant to be psychiatrically normal, and the psychiatric evaluation in September 1970 found he was fit for duty, with no residual psychiatric defects.  As such, there simply is no in-service manifestation of any psychiatric problem.  Thus, without any in-service psychiatric manifestation, the presumption of soundness does not apply.   See Gilbert, supra.

Following service, the appellant has been treated for several psychiatric problems.  However, no psychiatric disability has been shown to have begun during, been aggravated by, or have otherwise been caused by the appellant's brief military service.  To this end, the appellant has not specifically identified any medical professional who has made such a connection; and the appellant lacks the training and experience to render such a nexus opinion himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Moreover, the medical evidence of record suggests other causes for the appellant's current psychiatric impairment.  In October 2010, the appellant underwent a psychological evaluation at which he reported feeling somewhat depressed and frustrated, asserting that he no longer enjoyed activities that he had previously.  The appellant was then hospitalized for two weeks in December 1990 and January 1991 for worsening depression and suicidal ideation.  The discharge summary noted that the appellant had been experiencing increased pain secondary to a motor vehicle accident in 1988.  It was noted that he had been treated in the 60s and 70s for depression and had received some outpatient treatment from 1974-76 following a 1973 motor vehicle accident.  He was diagnosed with depression, chronic pain, and question of organic mood disorder secondary to brain injury.  However, there was no mention of the appellant's military service.  Thus, these records suggest a cause for the appellant's psychiatric impairment that is not related to his military service.

In March 1991, a LCSW (Kurgans) noted that neuropsychological testing supported a finding that the appellant had a brain injury that in all likelihood occurred when he had his accident in April 1988.  In December 1995, she again noted that the appellant had experienced chronic pain since a motor vehicle accident in 1988, and she suggested that this accident had led to diagnosis of major depressive disorder, and organic brain syndrome.  She noted that the appellant had been seen for psychotherapy since 1990.  

The appellant reported to her that he saw parallels between his military and post-military governmental experiences in that in both situations he did not receive sufficient support for his injuries.  The appellant has asserted on several occasions that insufficient consideration was given to this statement.  However, what the appellant appears to be missing is that the LCSW was merely recording his contentions without lending them any medical endorsement; and, as discussed, the service treatment records do not support a finding of any psychiatric impairment during service.  As such, while this report was considered, it does not suggest that a psychiatric disability is the result of the appellant's active duty or his active duty for training.

The appellant's mother wrote in February 2002 that the appellant had gone to Virginia State College and then served in the U.S. Army.  She asserted that he seemed to have problems dealing with stress since having gone into the service. His brother   However, this statement does not specifically show the onset of psychiatric symptoms while the appellant was on active duty for training or active duty, or suggest that such service caused an acquired psychiatric disorder to develop. 

Moreover, like the appellant, his mother may be confused about what constitutes service.  It is quite understandable that a lay person might perceive either ROTC participation or inactive service while in the Army reserves (as the appellant had from January 1970 until he was separated from the reserves in April 1974) as constituting "military service."  However, as explained above, neither constitutes military service for the purpose of service connection.  Here, the appellant was clearly hospitalized in college while in the ROTC.  Likewise, the appellant may have experienced some psychiatric problems while still in the reserves in the wake of his motor vehicle accident in 1971 which caused significant physical limitation.  However, he was not on either active duty or active duty for training at either time, and therefore any psychiatric manifestations during those times would not warrant service connection. 

As described, to the extent that the appellant currently has an acquired psychiatric disorder, it is not shown that such a condition either began during or was otherwise caused by his military service, or was in any way aggravated by such service.  Rather, the appellant is frequently shown to have psychiatric problems as a result of post-service injuries.  Thus, the criteria for service connection have not been met, and the appellant's claim is denied. 

Deviated nasal septum

In September 2007, the appellant asserted that his deviated septum came from stepping in holes and falling on his face, and walking into trees while on active duty and active duty for training.  He reported undergoing surgery in 1986 to fix his deviated septum.  

In October 2011, the appellant submitted a document which contained more than 100 typed pages of argument about his claims.  He stated that in the winter of 1985 a doctor detected a deviated septum, which the appellant believed occurred when he was in the military doing drills at night and tripped or walked into trees, etc.  Yet, within the same document, the appellant also argued that his deviated septum occurred when he passed out in September 1966 and struck his face on the ground, and that the condition had caused pain ever since.  

As noted, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The appellant would presumably be competent to describe fainting or a nose injury.  However, here, within the same October 2011 document (compare pages 22 and 62), the appellant attributed his deviated septum to two separate incidents which greatly undermines his credibility to establish when his nose was actually injured.  At the very least, it would suggest that the appellant does not actually know when his deviated septum occurred. 

The Board has reviewed the appellant's service treatment records, but there is simply no suggestion that he injured his nose in service.  The appellant specifically denied any nose trouble on medical history surveys completed in October and December 1970, despite reporting numerous other maladies.  Additionally, his nose was found to be normal on the physical examinations conducted at the same time.  Again, these documents appear complete, and not only is a nose injury one would expect someone to report (especially when raising other complaints), but a deviated septum is the type of observable condition one would expect an examiner to note if it was, in fact, present.  The fact that there are no relevant complaints or findings in the service records weigh heavily against this claim. 

Per the appellant's statements, his deviated septum was not detected until the winter of 1985, nearly a decade and a half after his last period of active military service (whether active duty or active duty for training), and the appellant was in several motor vehicle accidents during these intervening years, which included some head trauma. 

As discussed, the appellant does not appear to know how or when he actually deviated his septum, but the absence of any mention of any nose problems in the service treatment records, while numerous other problems were reported, strongly suggests that the injury causing such disability did not actually occur during service.  Given this conclusion, the criteria for service connection for a deviated septum have not been met, and the appellant's claim is denied.

Heart problems secondary to the prescription of Darvon

The appellant has asserted that he has heart problems secondary to the prescription of the medication Darvon.  Service treatment records do show that the appellant was prescribed Darvon while in service, although the duration of such a prescription is unknown.  However, an essential requirement for service connection is the presence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, in April 2010, the appellant had complete left heart cardiac catheterization, right iliac and right femoral angiograms, and a mynx vascular closure for right femoral artery.  The findings were no significant occlusive coronary artery disease, normal left ventricular size.  That is, it does not appear that the appellant actually has a current disability of the heart, much less one that was caused by or related to his short stint of active service.

A Holter test was performed in September 2011, which showed a normal sinus rhythm, no tachycardia was noted.  No abnormality of cardiac rhythm was seen.

As noted, the appellant believes that the prescription of Darvon in service caused a current heart disability.  In conjunction with his claim, the appellant submitted an article which reported that in 2010 Darvon was pulled from shelves because it could cause (not does cause) damage to the heart or fatal cardiac abnormalities.  However, the article also suggests that cardiac changes are not cumulative, and that once a patient stopped taking the Darvon, the risk went away.  As such, to the extent this article establishes that Darvon could cause a heart problem, it also suggests that it would not be a chronic problem as the problems would abate once use of the drug was terminated.  

The appellant's service treatment records clearly reflect that Darvon was prescribed in August 1969 in conjunction with knee treatment.  However, the appellant's heart was found to be normal on physical examinations in October 1970 and December 1970, and even years after service, in March 1976, the appellant certified that he had not experienced any heart disease.

In a January 2012 statement, the appellant asserted that his usage of Darvon led to problems, but he has not identified such problems with any specificity (beyond heart problems) and he has not supplied medical records that establish that he actually has any clinically diagnosed heart problems, much less that they were related to the usage of medication decades earlier.

The appellant has not identified any medical professional who has informed him of such, and the appellant lacks the medical training necessary to be able to competently diagnose any current heart disease or link it to a prescribed medication.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board has reviewed the articles that the appellant submitted regarding Darvon, and acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, no medical opinion has been presented linking the appellant's particular circumstances to the findings of the articles.  As such, these articles fail to establish that the appellant's usage of Darvon caused a current heart disability.
 
Given that the evidence of record does not diagnose a current heart disability or link it to the appellant's military service.  The criteria for service connection have not been met, and the appellant's claim is denied.

Pulmonary disorder (other than sleep apnea) 

In this case, it is unclear what the exact pulmonary disorder is that the appellant believes was caused by his military service.  However, service treatment records do not show any lung problems.  On medical history surveys in October and December 1970, the appellant specifically denied shortness of breath and his lungs were found to be normal on physical examinations.

Following service, the appellant sought service connection for a number of claims, but did not specifically mention any lung problems at that time, and, as noted, he has been involved in as many as 11 motor vehicle accidents since his last period of active duty or active duty for training. 

The claims file is also void of any medical opinion explaining how any lung condition would have been caused by the appellant's military service. 

The service treatment records do show that the appellant was noted to have asthma, but at his physical examination in December 1970 it was noted that he had experienced asthma since childhood, but had not experienced any symptoms in ten years.  As such, there is no suggestion that such a condition was aggravated by the appellant's active service.  There were no in-service respiratory complaints or findings.

Here, the criteria for service connection have not been met, and the claim is denied.

Sickle cell trait 

The appellant is seeking service connection for sickle cell trait.  

In general, service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOPGCPREC 82-90 (July 18, 1990).  

In this context, VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  Cases of symptomatic sickle cell trait are to be forwarded to the Director, Compensation and Pension Service for consideration.  38 C.F.R. § 4.117, Diagnostic Code 7714.

At a Board hearing in May 1995, the appellant reported that he had sickle cell trait.  He testified that doctors had suggested to him that his level of sickle cell was high, and he indicated that they had suggested that physical activity in the military could have aggravated his situation.  However, these doctors have not been specifically identified, and no medical record has been submitted that documents such an opinion.  This is highly relevant in that the appellant's credibility has been undermined by inconsistencies and memory loss.

The appellant testified that he did not find out until approximately 1987 that he had sickle cell trait, and denied having any knowledge in service that he had sickle cell trait.  As such, even if a medical professional had speculated that the appellant's military service could have aggravated his sickle cell trait, there is no indication that such an opinion could have been based on a review of the appellant's service treatment records which would have been highly critical to providing an informed opinion.
 
Private medical records dated in January 1988 reflect that the appellant was treated for complaints of headaches and joint pains which were apparent when he traveled on long airline flights.  The physician indicated that the appellant had the sickle cell trait, which could account for these symptoms.  

In his substantive appeal in June 2008, the appellant wrote that he had sickle cell trait which he believes was aggravated during his "training in the gas-chamber, running and flying."  However, there is no record of any gas-chamber testing, and a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, the appellant's extensive flying appears to have occurred in conjunction with his post-service employment as an accountant.  While the appellant did work as an accountant at Fort Lee after his reserve service ended, it was in a civilian capacity, and thus is not considered to be "military service" for service connection purposes. 

The appellant now suggests that his sickle cell trait was aggravated (effectively that it became symptomatic during service), but he has not bolstered his contention with any evidence that would lend credibility to it.  At a Board hearing in 1995, the appellant appeared to be suggesting that the aggravation of his sickle cell trait was evidenced by symptoms such as dizziness in service.  The Board has since reviewed the appellant's service treatment records, and it is noted that the appellant did mark "yes" on a medical history survey completed in July 1969 when asked if he had ever experienced dizziness or fainting spells.  However, it was clarified by the medical officer that this was in reference to the appellant having fainted in 1966, which would place the incident prior to his active military service having even begun.  Moreover, on subsequent medical history surveys the appellant routinely denied any dizziness.  As such, the evidence contemporaneous with the appellant's military service does not appear to support his contentions, advanced decades later, that his sickle cell trait had become symptomatic during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board is fully aware of the appellant's contention that his sickle cell trait worsened during service, but while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sickle cell trait.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the appellant disagrees with the conclusion that his sickle cell trait did not become symptomatic, he is not considered competent (meaning medically qualified) to provide such an opinion.

Given this conclusion, the evidence does not establish that the appellant's congenital sickle cell trait became symptomatic during service.  Therefore, service connection is denied.
 
Traumatic brain injury (TBI) to include dizziness and memory loss 

The appellant is seeking service connection for a TBI, and the evidence suggests that he has experienced a mild TBI.  However, the evidence does not suggest that he experienced a TBI during active duty, active duty for training, or inactive duty for training.

Service treatment records do not show that a TBI was diagnosed during service.  There is some indication that the appellant fainted in 1966 and struck his head.  For example, in his October 2011 statement, the appellant asserted that he fainted in September 1966 due to the heat and that this caused a TBI.  However, while the appellant was in ROTC at this time, evidence is not of record to show that this incident occurred while the appellant was on inactive duty for training.  Service treatment records also contain several notations that the appellant had experienced a head injury between ages 13-17 (depending on the record), but again, there is no suggestion in the service treatment records that such a pre-existing condition was aggravated during service, as there were no manifestations linked to it during a period of either active duty or active duty for training.

In a July 1973 report, Dr. Whigham stated that the appellant had been under constant treatment since a motor vehicle accident in April 1971 and reinjury in May 1973 and it was felt that he should not be retained by the military.  It was noted that the accident in 1973 caused traumatic cephalgia and post-concussion nervousness, suggesting the possibility of a head injury in the accident.  However, to the extent that these accidents occurred while the appellant was in the reserves, service connection would require the accident to occur while the appellant was on active duty, active duty for training, or inactive duty for training for residuals of the accident to be eligible for service connection.  This is not the case here.

Rather, the evidence of record tends to support a finding that the appellant experienced a TBI as a result of a series of motor vehicle accidents which did not occur on active duty, active duty for training or inactive duty for training.  For example, an August 1991 private treatment record indicated that the appellant had motor vehicle accidents in 1977 and 1988 and that he had a mild TBI.  A July 1992 record noted that the appellant was status post TBI in 1988 with mild post-concussive syndrome.

In March 2013, the appellant wrote that he had been diagnosed with TBI on two occasions, in February 1991 and at an earlier unknown date by Dr. Zasler and Dr. Kreutzer.  He then speculated that exposure to explosions during military training could have caused TBI.  However, he did not provide any evidence that would lend credibility to such a suggestion, and the appellant lacks the medical training to make such an assessment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is important to note that despite years of seeking medical treatment for head injuries from various medical providers, he did not relate a history of military head injuries until he filed his VA claim for compensation.

As described, the evidence of record does not show that the appellant experienced a TBI while on either active duty or active duty for training, and therefore, the criteria for service connection have not been met.

Residuals of heat exhaustion 

The appellant is seeking service connection for residuals of heat exhaustion, but it is unclear what these residuals are, or that he even experienced heat exhaustion.  The appellant has reported that his active duty in 1970 was incredibly hot as he was stationed at Fort Bliss in Texas.  However, service treatment records do not show that the appellant experienced any heat related injuries during active duty, active duty for training or inactive duty for training.  

At a Board hearing in March 1997, the appellant reported seeing Dr. Peck in 1993 who allegedly felt that the appellant's problems could be related to the extreme heat situations that he was exposed to in the military, but no such record was located in the appellant's claims file; and given the appellant's impeachment, his statements are not found to be sufficently credible to relay what a doctor purportedly told him years earlier.  The appellant asserted that the heat exposure could cause brain damage and recalled it being very hot at Fort Bliss in 1970 and in Indiantown Gap, Pennsylvania in 1969.  The Board does not doubt that it was hot in these places, but there is simply no competent evidence that such heat exposure did cause any disability.

In a February 2003 letter, the appellant explained that he had undergone military training in the mountains of Indiantown Gap from July-August 1969.  He stated that there was extreme heat in the day and extreme cold at night which he asserted caused or aggravated the 31 mental and physical injuries he had.  He believed that the heat caused headaches, dizzy spells, exhaustion, soreness, weakness, painful joints in the hands, feet, arms, legs, knees, back, neck and head.  

To the extent that heat exhaustion caused an additional disability, the Board will give consideration to those disabilities.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability, and service connection cannot be granted for symptoms of a disability.  Likewise, heat stroke, unless it caused residuals, would by its very nature be considered to be an acute incident, not a chronic disability.

In a February 2010 brief to the Court, the appellant stated that his ROTC drills and classes from September 1966 through May 1970 and his summer camp from July-August 1969 were part of his active military service, and therefore, the injuries he sustained in September 1966 (passed out from heat exhaustion) through May 1970 happened on active duty.  However, as explained above, this understanding of service is incorrect and to the extent that the appellant did in fact pass out from heat exhaustion in 1966, this predated his ROTC service that is considered to constitute active duty for training, and that would therefore count for the purpose of establishing service connection. 

From the appellant's scattered statements, it is simply not clear when he actually believes he experienced heat stroke.  Moreover, a review of the appellant's service treatment records does not show any treatment being sought for heat stroke or any related symptoms while he was on either active duty or active duty for training.  It is noted that the appellant sought treatment for orthopedic complaints, which suggests that he likely would have solicited treatment for heat related problems as well if he had in fact experienced them.  The fact that he did not weighs strongly against his claim.  

Accordingly, service connection is denied.

Unspecified Chest Pains 

Service treatment records do not show any complaints of chest pain.  On medical history surveys in October and December 1970 and again in July 1973, the appellant specifically denied any history of chest pain or pressure.

Records from the appellant's hiring into the government in 1976 note a report of chest pain.  In April 1982, the appellant was hospitalized at Petersburg General Hospital for several conditions including atypical chest pain.  Chest x-rays in January 1999 from the VCU radiology department noted a history of chest pain, but x-rays showed no focal air space disease or pneumothorax; another study in November 2000 made no acute findings.  Moreover, on several occasions, medical professionals have suggested that the appellant has a psychiatric component to his pain reports.  For example, in April 1989, Dr. Bhuller noted that in the past he had felt that some of the appellant's problems had a psychiatric basis.  

In a January 2012 statement, the appellant wrote that he has chest pains, an abnormal heart rate, heart palpitations and chest discomfort, which he believes are the result of being prescribed Darvon in service.  The appellant did submit a November 2010 article which indicated that Darvon had been pulled off the U.S. Market by the FDA because new scientific suggested that the drug could damage the heart.  However, within the article itself, a doctor was quoted as saying that the cardiac changes are not cumulative, and that once a patient stopped taking the drug, the risk went away.  As such, to the extent this article establishes that Darvon could cause chest pain, it also suggests that it would not be a chronic problem as the reported problems abated once use of the drug was terminated.  As such, the Board concludes that the appellant's use of Darvon in service did not cause a chronic disability manifested by chest pain.

Here, to the extent the appellant actually experiences chest pains, and to the extent that they are considered to constitute a chronic disability, the evidence does not show onset during service or that they were otherwise caused be service.  

The appellant would be considered competent to identify chest pains as they are a symptom cable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that he believes they began during service, his statements would be directly contradicted by the service treatment records that are found to be of greater probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, there is no medical record suggesting that the appellant's claimed chest pain was caused by his military service.  

As such, service connection for chest pains is denied.

Bilateral ankle condition

As an initial point, a rating decision was issued in March 1996 denying service connection for bilateral ankle pain.  However, it does not appear that the appellant ever received notice of this decision.  Such a conclusion is supported by the appellant's testimony at a Board hearing in March 1997.  As such, the Board will not treat this as a claim for reopening, but rather will review the issue on a de novo basis.

The appellant's service treatment records do show some indication of ankle complaints.  For example, in July 1969, the appellant underwent a physical examination prior to his ROTC summer camp.  The appellant reported right ankle pain with heavy exercise.  On examination, the appellant's left knee and right ankle were found to be normal and no ankle diagnosis was rendered.  

There is no record of any ankle treatment during the appellant's summer camp or any treatment record showing an ankle injury during that time.  In March 1970, the appellant completed a medical history survey, reporting that he had experienced swollen joints; the medical officer noted that the appellant's ankle was swollen and painful, but without any treatment.  However, it is noted that the record of painful ankles appears more than six months after the appellant's summer camp completed.

In July 1970, the appellant was seen for evaluation of his ankle and knee.  He voiced complaints of pain in both knees and in his right ankle for four years; that is, for many years pre-dating his summer camp.  The pain was reportedly worse with exertion and the appellant reported using a brace on his left knee and his right ankle when exercising.  The medical officer noted that there was no pain or limitation of motion in the right ankle and x-rays of the ankles were within normal limits.  The medical officer's impression was right ankle pain of unknown etiology, no treatment was recommended.  The appellant's knees and ankles were evaluated again in September 1970, at which time he described knee and ankle problems for years.  On physical examination, he was felt to be fit for duty.
  
In October 1970, the appellant was examined prior to entry onto active duty.  However, no ankle problems were detected, and the appellant did not complain about any ankle problems.  No ankle complaints were voiced during the three month tour on active duty.  At his physical examination in December 1970, the appellant did mark that he had experienced swollen or painful joints, but the medical officer indicated that this was in reference to the knee swelling the appellant had experienced.  There was no showing of any ankle problems while on active duty.

In June 1974, the Appellant applied to the Army requesting a medical discharge, on account of his back, knees and ankles.  However, this fact alone does not show that any ankle disability was the result of his limited periods of active duty or active duty for training.

Dr. Crutchlow wrote a letter in April 1975 noting that the appellant was in a motor vehicle accident in April 1971 and that he now complained about cervical spine pain, lumbar spine pain, right knee, right ankle and left knee pain.  The impression was cervical and lumbosacral spine pain, osteochondroma of the right proximal tibia, and possible derangement of the right lateral meniscus.  No ankle diagnosis was rendered.  The fact that the motor vehicle accident occurred while he was a member of the Reserves is not sufficient to grant service connection.  There is no suggestion the accident occurred while he was in a recognized period of military duty, whether it be active or inactive.

Following service, the appellant has been treated for periodic ankle injuries.  For example, in October 1996 he was seen for a sprained ankle, but an examination of the appellant by Dr. Hyre found that the appellant's ankles and feet were normal with no swelling or effusion.  In May 1997, Dr. Bhuller wrote that the appellant slipped at the YMCA and injured his ankles, knees and his back.  The appellant reported continued ankle and knee pain, but Dr. Bhuller noted that a physical examination did not show any significant swelling in the ankles, and the appellant demonstrated full range of ankle motion with only mild tenderness and a normal gait.  X-rays were essentially normal.  Dr. Bhuller opined that the appellant's ankle pain could be related to his myofascial syndrome.  In August 2007 the appellant was again treated for ankle pain with no indication as to etiology.

At a March 1997 Board hearing, the appellant asserted that he injured his knees, ankles, back, neck and head during training in that he had to run with full gear and in boots and that they were often stumbling over trees or stepping in holes.  He stated that in 1970 at Fort Bliss he was on active duty again and aggravated the injuries because of the hot and cold of the desert.  He stated that he was given ACE bandages for his knees and ankles and had to take Tylenol.  He stated he filed a claim in 1975 because the problems were worsening.  

In January 2004, the appellant again reported having sought treatment for his ankles and knees while on his summer camp with ROTC.  However, as discussed above there is no indication of any left ankle treatment, and the right ankle treatment that was provided was not provided until several months after the summer camp ended, not during it.  Again, that time period between the end of the ROTC summer camp in August 1969 and being commissioned and called to active duty in September 1970 is not a period of qualifying military service. 

In September 2007 the appellant argued that that the VA examiner had not reviewed his ROTC records from March and April 1968 and did not review his February 1968 Draft Board psychological and physical medical records.  He noted that the examiner said he was an accountant at Ft. Bliss when he was in OCS.  He believes that she ignored the fact that severe hot and cold weather during summer camp and playing basketball was the real cause of his back, neck, knee and ankle problems. 

The appellant's numerous writings make clear that he believes he injured his ankles during active duty and active duty for training.  However, as described above, the service treatment records do not actually show any ankle injuries during either active duty or active duty for training.  Moreover, even if the appellant did experience ankle pain during service, there is no indication that it permanently aggravated a pre-existing ankle problem, as the appellant himself reported ankle problems for years prior to his summer camp.  

Regardless, even if the appellant did injure his ankles during service, an in-service injury alone does not mandate service connection; rather, the injury must cause a chronic disability.  Here, the post-service medical records do not show that the appellant has ever been diagnosed with a chronic ankle disability, and one medical professional suggested that the appellant's complaints of ankle pain were actually a component of his myofascial pain syndrome.

As such, the evidence of record is overwhelmingly against service connection for either a right or left ankle disability.  There is no record of any ankle injury during service.  The appellant believes that he aggravated his ankles during active duty or active duty for training, but the credibility of his testimony has been significantly impeached, such that it cannot overcome the absence of any complaints in service which is found to be more probative.  Accordingly, the appellant's claim is denied. 

Orthopedic and neurologic claims not noted in the service treatment records

In this case, the appellant has filed claims for a number of orthopedic conditions involving his right knee, bilateral ankles, bilateral shoulders, bilateral arms, bilateral hips, bilateral wrists, shin splints in both legs, bilateral hands and bilateral feet; he has also included a claim for chronic body and joint pain to include radiating pain; and he has sought service connection for numbness in his four extremities.  While the Board ultimately concludes that service connection is not warranted for any of these orthopedic maladies (with the exception of the appellant's right knee claim which is being remanded), the orthopedic claims not noted in the service treatment records (essentially, the claimed conditions aside from his right knee and ankles) will be separated out as the adjudication of these claims requires less discussion.

The appellant did voice several orthopedic complaints during his limited periods of service.  However, it is not shown that these complaints resulted in any chronic disability.  Moreover, since the appellant's last period of active duty, he was shown to have been involved in as many as 11 motor vehicle accidents.  He also was involved in litigation stemming from a fall off of a ladder while picking apples in November 1988.

Turning to the service treatment records themselves, on July 6, 1969, the appellant underwent a physical examination prior to his ROTC summer camp.  The appellant specifically denied any swollen or painful joints, any arthritis, any bone/joint deformity, or any foot trouble.  The appellant was noted to have occasional pain in his right shoulder during baseball season.

Between July 1969 and March 1970, the appellant sought treatment for several orthopedic complaints, such as his knees, but he did not seek treatment for the majority of the orthopedic or neurologic conditions for which he now seeks service connection.

In March 1970, the appellant completed a medical history survey.  He reported having experienced seven problems including swollen or painful joints.  The medical officer clarified that this was in regard to a swollen and painful ankle, for which the appellant had not received any treatment.  Of note, the appellant specifically denied any knee, foot, shoulder, or elbow problems.  He also denied any arthritis or neuritis.

In October 1970, the appellant had a physical examination conducted.  The examiner found no abnormalities, found the appellant to be psychiatrically and neurologically normal, and found his musculoskeletal, lower extremities, upper extremities, heart, lungs, eyes, ears, and sinuses to all be normal.  The appellant was cleared for entry onto active duty.  On a medical history survey completed in conjunction with this physical, the appellant again denied any knee, foot, shoulder, or elbow problem; he also denied any arthritis or neuritis; and he denied any swollen or painful joints.

In October 1970, the appellant was noted to have a callus on his right foot after playing basketball, but there is no suggestion that this incident marked the onset of a chronic foot disability. 

In December 1970, following the appellant's active duty service, he underwent another physical examination which also found no defects.  The appellant also completed a medical history survey in conjunction with the December 1970 examination.  He was asked whether he had then, or had ever had a series of medical impairments.  He marked "yes" next to swollen or painful joints, asthma, mumps, rectal disease, and nervous trouble.  However, the medical officer clarified that the swollen or painful joints was in reference to swelling in both of the appellant's knees a month earlier without any sequelae.  The appellant again specifically denied any foot, shoulder, or elbow problem; he also denied any arthritis or neuritis.

While the appellant now seeks service connection for disabilities of the bilateral shoulders, bilateral arms, bilateral hips, bilateral wrists, shin splints in both legs, bilateral hands and bilateral feet, as well as for chronic body and joint pain to include radiating pain; and for numbness in his four extremities.  As described, such impairments simply did not arise while the appellant was on either active duty or active duty for training.  There are absolutely no relevant complaints or findings in the service records with respect to these claims.  The records as described above appear complete, including medical history forms and physical examination reports.  The appellant did complain of other medical symptoms he was experiencing, so the fact that he did not raise any complaints with respect to these conditions is highly probative evidence against his claims. 

As noted, the appellant was discharged from active duty in December 1970, and shortly thereafter, in April 1971, the appellant was in a motor vehicle accident which apparently led to significant health impairment.  For example, in February 1973, Dr. Whigham wrote a letter noting that following the appellant's accident he was no longer fit for retention in the reserves.  The appellant was noted to have whiplash, a moderate to severe concussion, headaches, nervousness, and back problems as a result of the motor vehicle accident.  Again, the fact that the motor vehicle accidents occurred while he was a member of the Reserves is not dispositive, and there is no showing any accident occurred during an active or inactive duty period. 

In September 1975, Dr. Weissglass noted that the appellant was in a motor vehicle accident in April 1971 in which his back and left knee were injured, was in another motor vehicle accident in May 1973, and developed neck pain in 1975.

Thereafter, the appellant has been involved in numerous other motor vehicle accidents per a sleep study in June 2006.  

The appellant now seeks service connection for the numerous orthopedic and neurologic complaints listed above.  However, the evidence of record has not established that it is at least as likely as not that any of these conditions were the result of his active duty or active duty for training.

To the extent that the appellant now maintains that these conditions are service related, the Board notes that in conjunction with a different federal law suit, it was noted by the Department of Labor in December 1986 that the appellant asserted that the following conditions were caused or aggravated by federal employment: painful or swollen joints, sprained joints, lack of energy, headaches, stress, neck and back pains, stomach pains, nasal and rectal bleeding, sleepless nights, numbness in arms legs and hands, and thyroid problems.  As such, it would appear that the appellant has sought to collect disability payments from separate federal agencies based on a similar set of disabilities, yet it would be entirely implausible that these disabilities could have both begun in service, and then begun during his subsequent federal employment as a civilian.  

The Board recognizes that the appellant has been in a number of accidents over the years and has suffered multiple head injuries.  As a result his memory regrettably may have deteriorated somewhat.  The appellant admitted as much in May 2007 when he wrote that he had a brain injury and that his memory was not good enough to remember the approximate dates of his treatments.

Likewise, in December 1995, a LCSW (Kurgans) wrote that the brain injury caused by a motor vehicle accident in 1988 had significantly impaired the appellant's cognitive functioning regarding memory and concentration.  

Given that the appellant's memory appears to be considerably impaired at this time, the Board finds that the service treatment records and the records, which closely follow the appellant's experiences on active duty and active duty for training, take on an even greater role.  However, as noted, these records do not suggest that any of the orthopedic or neurologic conditions for which the appellant seeks service connection (to the extent that such disabilities actually exist) either began during or were otherwise caused by these periods of service. 

Moreover, while the appellant has received considerable post-service medical attention, it is unclear how many of his claimed conditions actually represent current chronic disabilities.  For example, Dr. Bhuller, in an April 1989 report, stated that he felt that some of the appellant's problems had a psychiatric basis.  He then diagnosed the appellant with chronic myofascial pain syndrome, suggesting that there may be a more global source of the appellant's joint pains.  Yet, there is no suggestion that such a pain syndrome is the result of the appellant's active duty or active duty for training.

As discussed, the evidence contemporaneous with the appellant's service does not show that any of the claimed orthopedic or neurologic conditions (excepting the knees and ankles which are discussed separately) began during the appellant's active duty or active duty for training.  

Moreover, the only evidence suggesting that such symptoms are service related are the appellant's statements which as noted are impeached by his memory loss secondary to his head injuries and by the fact that he has alleged that the same conditions began at different times to fit the needs of different litigations.  As such, the Board concludes that the weight of evidence is also against a finding that any orthopedic or neurologic conditions were caused by the appellant's active duty and active duty for training.  Therefore, the criteria for  service connection have not been met, and the appellant's claim is denied.   


Altered biological and chemical functions

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, it is unclear what specifically the appellant is seeking service connection for with regard to his claim for "altered biological and chemical functions."  As a cognizable disability has not been presented in this case, or, for that matter, even referenced clearly by the appellant, this claim is denied.

Headaches

The appellant is seeking service connection for headaches.  Service treatment records show that prior to his ROTC summer camp, the appellant completed a medical history survey on July 6, 1969, on which he stated that his health was good, but reported experiencing a number of maladies, including frequent or severe headaches.  It was noted that the appellant experienced headaches under tension.  No neurologic abnormality was found by the physical examination. 

Following his ROTC summer camp, in March 1970, the appellant completed a medical history survey on which he reported having experienced headaches, but it was noted that he had not sought any treatment for his headaches.  Again no neurologic disability was found on physical examination.  

As explained above, the presumption of soundness does not apply to active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The Court explained that in a claim based on a period of active duty (as opposed to active duty for training), the appellant must initially establish only that a preexisting condition worsened during the period of active duty, and at that point the veteran has the benefit of the presumption of aggravation.  However, with respect to a claim for aggravation of a preexisting condition during active duty for training, the application of section 101(24)(B) requires direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.  See id. at 48.  

Thus, in this case, the appellant would have to show an increase in severity of his headaches during his six week summer camp in 1969 and that the summer camp increased the condition.  Such a showing has not been made here, as the service treatment records document that he did not even seek any treatment for headaches during this time.  He likewise did not inform the medical officer that the headaches had worsened during that time. 

The Board must also consider the appellant's second period of service, this time when he was on active duty.  On his medical history survey completed in October 1970, the appellant denied any headaches, and the physical examination found no neurologic impairment.  No treatment for headaches was sought during the appellant's three months of active duty, and on his separation physical in December 1970, the appellant again denied any headaches and no neurologic impairment was found on physical examination.
 
As such, there is no showing that headaches manifested during service, and as noted, the presumption of soundness applies only when there is manifestation of a disease or injury during service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

In July 1973, several months after the end of the appellant's period of active duty, he completed a medical history survey, and it was noted that the appellant had a head injury at age 13 with residual headaches.  The medical officer noted that the appellant had incurred a head injury at age 13 which had resulted in residual headaches that were occurring approximately once each week as of the time of the examination.  However, in the time between the end of the appellant's active duty and the July 1973 survey, the appellant had been involved in a motor vehicle accident which involved whiplash and a moderate to severe concussion and resulted in post-concussive headaches per a February 1975 report from Dr. Whigham.  As such, the report of headaches in July 1973 does not show any manifestation during active duty.

At a Board hearing in March 1997, the appellant stated that he did not remember any specific head injury in service, but did recall walking into trees on night walks and experiencing headaches.  In a February 2003 statement, the appellant suggested that the extreme heat during ROTC summer camp from July-August 1969 caused headaches.  However, to date, the appellant has not provided a coherent timeline as to when his headaches began that would support a finding that a chronic headache condition first manifested during active duty, active duty for training or inactive duty for training.  

Moreover, in a December 1986 letter, the Department of Labor wrote that the appellant had asserted that headaches, among other conditions, were caused or aggravated by his federal employment.  This also tends to undermine the appellant's credibility as to when his headaches began as he is attributing it to post-service employment in litigation involving a different federal agency.

As noted, the appellant may have experienced headaches while on active duty and active duty for training, but the contemporaneous evidence of record from that time does not suggest that they began during active duty or active duty for training and it does not suggest that they worsened during either period.  While the appellant sought medical treatment on a number of occasions during his brief time on active duty and active duty for training, he did not actually seek any treatment for headaches.

Following service, the appellant was involved in a number of motor vehicle accidents, which were noted to have resulted in at least some head trauma.  As such, even if the appellant experiences headaches currently, there is no medical opinion of record that even suggests any current headache disability began during, was aggravated by, or was otherwise caused by the appellant's military service.  To the extent the appellant believes this to be the case, he lacks the medical training to render such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the evidence of record simply does not show that any headache disability that likely pre-dated the appellant's time ROTC worsened during either active duty or active duty for training, or was otherwise caused by any incident of such service.  Thus, the criteria for service connection for headaches have not been met, and the appellant's claim is denied.   

Vision problems

The appellant filed for service connection for "vision problems."  However, he has provided no explanation as to what he actually means by "vision problems" or why he believes he has an eye disability that either began during or was otherwise caused by his military service.

Service treatment records do not show any eye disability.  On medical history surveys in October and December 1970, the appellant specifically denied any eye problems and his eyes were found to be normal on the accompanying physical examinations.  It was noted that the appellant had a refractive error on his October 1970 physical examination.

In this regard, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, and that congenital or developmental defects are not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, including refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 

That is, VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  No aggravation or trauma during service has been alleged in this case.  The appellant has not argued otherwise.

As described, there is no basis to establish service connection for a left or right eye condition as the evidence fails to show a diagnosed eye condition other than refractive error, which as noted is not service connectable, and there is no credible evidence of a superimposed disease or injury.  Therefore, appellant's claim is denied.

Fatigue

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as fatigue.  To this end, the appellant may experience fatigue, but the expansive evidence of record does not relate such a symptom to any chronic disability that either began during or was otherwise caused by the appellant's active military service.  

The appellant has been diagnosed with chronic multisymptom illnesses, such as myofascial pain syndrome, years after service, but to the extent that such a disability is shown to cause fatigue, there has not been any suggestion that it is related to the appellant's military service.

As such, service connection is denied. 

Vertigo

The appellant is seeking service connection for vertigo which on other occasions had been reported as dizziness.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  

Dizziness is considered to be a symptom of a disability such as vertigo.  An EMG in October 1991 established that the appellant had positional vertigo, although Dr. Raval in April 2013, noted that the appellant had experienced problems with loss of balance for the past 10-15 years, but had denied any true vertigo episodes.  Ultimately, it is immaterial to the issue of service connection whether the appellant currently has vertigo, as the evidence of record does not show that it began during or was otherwise caused or aggravated by his qualifying military service. 
 
Vertigo was not diagnosed during the appellant's military service.  However, the Board will track the appellant's complaints of dizziness prior to and during his military service, whether or not they are representative of true vertigo.

As with headaches, the evidence tends to show that the appellant was experiencing symptoms such as dizziness prior to his summer camp in 1969.  For example, on a medical history survey completed on July 6, 1969, the appellant stated that his health was good, but he reported having experienced symptoms including dizziness/fainting.  The medical officer suggested that the appellant had fainted three years earlier; that is, before any period of active duty or active duty for training.

In March 1970, the appellant completed a medical history survey on which he reported having experienced dizziness/fainting, and it was noted that he had experienced dizziness, fainting spells and a head injury at age 16.  As such, the service treatment record do not show that if the appellant was experiencing dizziness during ROTC summer camp that it worsened. See Smith, supra.

On medical history surveys completed in October and December 1970, the appellant specifically denied having experienced any dizziness.  This suggests that even if he had previously experienced some symptoms of dizziness (and the evidence does suggest that he fainted while in ROTC, but prior to his active duty for training), the symptoms did not continue to manifest during active duty (which ended in December 1970).

As noted, the appellant was involved in a motor vehicle accident in 1971, and Dr. Whigham wrote in February 1973, that the appellant had experienced vertigo, dizziness, and headaches which rendered him unfit for continued military service.  It was noted that the motor vehicle accident had resulted in a concussion and post-traumatic headaches.  

As noted, the appellant has been involved in a number of motor vehicle accidents since 1971, which may have resulted in additional balance problems.  For example, a neuropsychological evaluation in December 1990, noted that the appellant's symptoms following his 1988 motor vehicle accident (balance problems, ringing in the ears) were consistent with a mild head injury.

This is typical of many of the appellant's claims on appeal.  He had symptoms years ago, but not necessarily beginning as a result of any active duty or active duty for training.  He may have experienced these symptoms during his reserve service, specifically following a motor vehicle accident, but these symptoms were not caused by service, as is contemplated by the regulations governing service connection.  Then, following service, the appellant has been involved in a number of additional accidents which have resulted in new disabilities with symptoms similar to what he was experiencing in 1969 and 1970, or which may have aggravated older disabilities.  However, again, such findings do not mandate a grant of service connection.

Here, to the extent that the appellant experienced symptoms such as dizziness in July-August 1969 or September-December 1970, the symptoms were not shown to first manifest at that time, or to worsen in any way during those periods.  As noted, the appellant specifically denied any dizziness in December 1970, and the next piece of medical evidence showing complaints of dizziness did not appear until after the Veteran's first motor vehicle accident in 1971. 

As such, the criteria for service connection for vertigo/dizziness have not been met, and the appellant's claim is denied.

Sleep Apnea 

The appellant is seeking service connection for sleep apnea.  The appellant was diagnosed with sleep apnea in 2006, following a sleep study.  As such, it is not disputed that he has a current disability.  However, as will be discussed, the evidence does not relate the sleep apnea to the appellant's military service.

In November 2006, the appellant filed for service connection for sleep apnea, but provided no suggestion as to why it should be service connected.  He has since provided several theories as to why he believes sleep apnea should be service connected.  It appears that he believes that his sleep apnea either began during service or was the result of heat-stroke which he has alleged experiencing while in service.  In a March 2013 statement, the appellant speculated that exposure to explosions could have caused his obstructive sleep apnea.  In his substantive appeal in June 2008, the appellant wrote that he has sickle cell trait, which he believes was aggravated during his "training in the gas-chamber, running and flying."  He then theorized that his breathing was damaged by the military training exercises and other military duties, and he believes that these events aggravated his breathing problems over the years to the point that he developed obstructive sleep apnea.

However, no medical opinion is of record supporting any of the appellant's theories. 

Service treatment records do not show any sleep problems.  On medical history surveys completed in July 1969, October 1970, and December 1970 the appellant specifically denied any frequent trouble sleeping.  The appellant did report having trouble sleeping in November 1979, but even this was nearly a decade removed from his last period of either active duty or active duty for training, and sleep apnea was not even diagnosed at that time, or for decades thereafter.  

In an October 2011 statement, the appellant reported falling asleep while painting a fire hydrant in 1968 and then falling asleep again in the summer of 1969 while in the field during a drill.  In a May 2013 statement, he indicates the 1968 incident was at his civilian job, so that is irrelevant here.  However, being occasionally tired during a period of intense physical training can hardly on its own be considered sufficient to establish the onset of a chronic medical condition such as sleep apnea.

Here, the appellant was not diagnosed with sleep apnea either in service, or for a number of years after service, which weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The service records appear complete, and they reflect no relevant complaints or findings.

Sleep apnea was diagnosed by Dr. Sood following a sleep study in June 2006, but no opinion was provided as to the etiology of the condition.  In July 2007, the appellant submitted VA Forms 21-4142 from 14 medical facilities and/or medical professionals who had reportedly treated him for obstructive sleep apnea in 2006-2007.  However, he has not alleged that any medical professional has actually related his sleep apnea to any period of active duty or active duty for training. 
 
In September 2011, the appellant underwent a VA examination to investigate the etiology of his sleep apnea.  However, the examiner concluded that it was less likely than not that the appellant's sleep apnea either began during or was otherwise caused by his military service.  The examiner noted that the appellant had reported his sleep apnea symptoms having begun in the late 1970s, which was after his service ended.  She also saw no indication of any complaints in the service treatment records that were suggestive of sleep apnea in service, and noted that he was not actully diagnosed with sleep apnea until approximately 2006.

Here, while the appellant believes that his military service in some way caused his sleep apnea, he has not provided any medical evidence to support such a contention, and he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sleep apnea.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A medical opinion was obtained, but it too failed to relate the appellant's sleep apnea to his military service.  As such, service connection is denied.

II. New and Material Evidence

The appellant's claims of entitlement to service connection for a bilateral ear disability and a left knee disability were previously denied by a September 2008 Board decision, which is now final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In the 2013 rating decision, the RO considered these claims on the merits.  Regardless, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted, before proceeding further, because that initial determination affects the Board's jurisdiction to adjudicate the underlying claims for service connection on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237(1995); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

Left Knee Condition 

In September 2008, the Board denied the appellant's claim for service connection for a left knee disability.  This decision is final.  The Board decision was premised on the conclusion that residuals of a left knee injury were not shown to be related to the appellant's active duty or active duty for training .  Of record at the time of the Board denial were service treatment records describing some left knee complaints; a record from a private physician in 1975 indicating that the appellant had reported sustaining a back injury while in service, as well as being involved in a motor vehicle accident in April 1971 when he sustained injuries to the head, knees, ankles and back.  The physician referred to impressions of chronic cervical sprain, chronic lumbosacral sprain, osteochondroma of the right proximal tibia, and internal derangement of the left knee.  A March 1976 x-ray study from a private hospital showed a normal left knee.  

Additional medical evidence of record included a June 1975 medical report indicating that in April 1971 the appellant was involved in a vehicular accident in which he sustained internal derangement of the left knee, among others things.  Numerous other medical documents in the years thereafter showed treatment and evaluation for multiple problems.  Also of record was a January 2006 VA examination report in which the examiner found no evidence of significant injury to the left knee during service.  Studies of the knees showed no acute fracture or left knee effusion.  Incidentally, it noted a small osteochondroma of the medial aspect of the proximal right tibial metaphysis.  The conclusion was left knee condition--no pathology to render a diagnosis.  The examiner was of the opinion that it was less likely than not that any left knee disability was incurred in or aggravated by the appellant's military service.

The Board acknowledged that while the record contained statements from private physicians attributing neck, back, and left knee problems to the appellant's service, the opinions were based on history given by the appellant that was not substantiated by the evidence of record.  

Since the Board decision, an additional 12 volumes of evidence have been added to the appellant's claims file.  However, as noted, the additional evidence must be both new and material.  In this case, it is not.

The appellant has advanced a number of statements and arguments, but ultimately he has not offered any evidence that refutes the January 2006 VA examination report.  The Court affirmed the finding that this examination and opinion was adequate.  As such, any additional evidence of record which fails to refute this opinion does not raise a reasonable possibility of substantiating the appellant's claim.  

In a June 2010 statement, the appellant asserted that he injured both knees playing basketball for the HQ team at Fort Bliss from November to December 1970.  However, in the service treatment records that were previously considered by the Board, it was specifically noted in a July 1973 physical examination that the appellant had experienced swollen knees after playing basketball.  As such, the appellant's statement in 2010 does little more than duplicate what was already known.  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since September 2008 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The appellant's claim was previously denied, not because there was no record on left knee problems during service, but because a current left knee disability had not been related to his active duty or active duty for training by competent and persuasive evidence.  As such, until such evidence is presented, the appellant's claim will not be reopened.

As described, the appellant's request to reopen his previously denied claim for service connection for a left knee disability is denied.

Bilateral ear condition. 

In September 2008, the Board denied the appellant's claim for service connection for a bilateral ear condition.  The Board decision was premised on the conclusion that a bilateral ear disorder was not shown to be related to the appellant's active service.  Of record at the time of the Board denial were service treatment records which showed normal ears on several physical examinations, and no indication of any hearing loss.  The appellant specifically denied hearing loss on each of his medical history surveys as well.  Post-service treatment records showed that in June 1975, the appellant complained of ear pain, but an extensive ENT workup did not locate any cause for ear pain.

Also of record was a January 2006 VA examination report.  The examiner stated that the appellant reported that his ears had hurt on the outside and on the inside since 1969, but he found no record of it, noting the appellant's reports of normal ears on his in-service examinations.  The examiner found no pathology to render a diagnosis of an ear disorder.  The examiner was of the opinion that it was less likely than not that any ear disability was incurred in or aggravated by the appellant's military service.  

Also of record were the appellant's statements in September 2007 that he believed that his ear disorder came from firing loud guns and weapons in summer camp from July to August 1969.  He stated that he had constant ringing in both ears.  All of this evidence was considered by the Board in denying the appellant's claim, and both the Court of Appeals for Veterans Claims and the Federal Circuit affirmed the Board's decision.

Since the September 2008 Board decision, an additional 12 volumes of evidence has been added to the appellant's claims file.  However, as noted, the additional evidence must be both new and material.  In this case, it is not.

The appellant has continued to maintain, such as in 2009, that exposure to loud noise in the military caused impairment.  However, this contention was well-known at the time of the Board decision.  Of note, in April 2013, Dr. Raval stated that the appellant had normal or even quite good hearing.

Also added to the record since 2009 was a November 1976 record from the appellant's hiring into the government in which he asserted that his hearing was not so good in his left ear.  However, such a claim is not new in that the appellant has consistently reported poor hearing, and nothing in this report links any hearing problems to the appellant's service.

Here, for the reasons given above, the Board has concluded new and material evidence has not been received.  Therefore, the Veteran's request to reopen his previously denied claim for service connection for a bilateral ear disorder is denied.

III.  Aid And Attendance/Housebound 

Generally, claims for special monthly compensation (SMC) are governed by the provisions set forth at 38 U.S.C.A. § 1114, and 38 C.F.R. §§ 3.350 and 3.352.  Special monthly compensation is payable to a veteran with specific combinations of service-connected disabilities, who is housebound, or whose service-connected disabilities leave him so helpless as to be in need of regular aid and attendance.  

In order to establish entitlement to aid and attendance benefits, the evidence must show that as a consequence of service connected disability, there is a factual need for the personal assistance from others.  

In this case, the appellant is not service connected for any disabilities. As such, without reaching the question of whether he needs aid and attendance, the appellant does not meet the criteria for special monthly compensation based on the need for aid and attendance.  As such, his claim is denied.

The Board acknowledges that the issue of service connection for a right knee disability has been remanded, but there is no suggestion that care of a right knee disability would require aid and attendance or render the appellant housebound.  As such, even if service connection to be granted for that condition, this decision on SMC would be unaffected.  In other words, the Board can proceed with the SMC claim regardless of the pending knee claim, because there is no suggestion in the record that if the knee claim were granted, that would alter the disposition of the SMC claim, since there is no suggestion the right knee condition alone has resulted in the need for aid and attendance or rendered the appellant housebound.  It would be pointless to delay adjudication of the SMC claim in the factual circumstances of this case.  

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Here, the appellant is not service connected for any disabilities, and therefore the criteria for a TDIU have not been met. Accordingly, the appellant's claim is denied.

The Board acknowledges that the issue of service connection for a right knee disability has been remanded, but there is no suggestion that he has a right knee disability that would preclude him from obtaining or maintaining substantially gainful employment.  As such, even if service connection to be granted for that condition, this decision on TDIU would be unaffected.  In other words, the Board can proceed with the TDIU claim regardless of the pending knee claim, because there is no suggestion in the record that if the knee claim were granted, that would alter the disposition of the TDIU claim, since there is no suggestion the right knee condition alone has resulted in unemployability.  It would be pointless to delay adjudication of the TDIU claim in the factual circumstances of this case.  


V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the notice requirements have been established and the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He was sent letters in June 2007 (sleep apnea), November 2011 (aid and attendance), and in January 2012, September 2012 and March 2013 with respect to the remaining claims.  As a whole, these letters fully informed him of how to substantiate his claims.  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the outset, the Board notes that this is an extremely voluminous case consisting of thousands of pages of treatment records and arguments, and multiple prior Board and Court decisions, which fully occupies six boxes, not including the additional records which are stored on VA's online sites (VBMS and Virtual VA).  The appellant has pursued a number of claims with VA since December 1975, but has not been service connected for a single disability.  

VA has obtained all service records that are available.  The appellant claims that there are "10 military medical examinations" missing from his record.  Again, this may be his misunderstanding of what time periods constitute military service for VA's purposes, and perhaps he is referring to examinations done during ROTC, it is not clear.  Regardless, VA does have the examinations and medical records from his summer camp in 1969 and active duty in 1970, (which he believes are missing), as well as Reserve examinations done after his period of active duty concluded, so there is no indication from looking at these records that there are missing records.  Even so, VA has requested and obtained what is available. 

Most recently, in September 2008 the Board denied claims seeking service connection for six issues: back, left knee, rhinitis, pharyngitis, neck and chronic ear.  This Board decision was appealed, but the Court of Appeals for Veterans Claims affirmed the decision.  The Court's decision was also appealed, but the Federal Circuit Court of Appeals affirmed the Court.

Since that time, the appellant has filed claims for more than 40 disabilities.  The appellant is a prolific writer and has provided hundreds, if not thousands, of pages of written argument in support of his appeals (as well as completely irrelevant evidence such as a very extensive furniture catalog which comprises the majority of Volume 21 of the paper claims file).  Unfortunately, his writings, although typed, are poorly organized, repetitive, and largely incoherent.  The Court previously described his arguments as "difficult to decipher" and "premised on vague, unsupported assertions."  See Lynch v. Shinseki, June 2011 Memorandum Decision.  That continues to be the case with the additional 40+ claims.   

Regardless of how time consuming it was to do so, the Board has still reviewed the appellant's extensive writings, and from this review, the Board believes that the appellant largely does not understand how service connection and VA benefits work or what constitutes military service that would render someone eligible for service connection.  For example, in a February 2010 brief to the Court, the appellant repeatedly asserts that he had 4.5 years of military service.  On other occasions, the appellant has asserted that his entire four years in ROTC and his four years in the Reserves should all count as "military service."  However, while the appellant was in ROTC and then the Army reserves between 1966 and 1974, the reality is that he only served on active duty and active duty for training for a very limited period of time, consisting of ROTC summer camp in July and August 1969 and then active duty from September 1970 to December 1970; and for service connection to be established it must be shown that during those discrete windows of time, the appellant incurred an injury that led to a chronic disability or that he developed a disease.  Alternatively, the evidence could show that an injury occurred during a period of inactive duty.   

Here, the appellant's service treatment records have been obtained, and treatment records from the early to mid-1970s are of record.  That is, the records that are most critical to evaluating disabilities that purportedly occurred during the appellant's limited periods of active duty and active duty for training (July 1969 to August 1969 and September 1970 to December 1970) are before VA.  Moreover, VA has obtained treatment records from more than 40 medical professionals.  

Despite the voluminous record, the appellant has complained that VA has failed to obtain medical records from numerous medical professionals who have treated him.  To be specific, in a March 2013 statement, he stated that he has provided 1,398 consent forms which he wants to be mailed to his doctors.  

The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  We cannot raise the duty to assist to such a point that it devours the equally important duty of the VA to provide timely decisions to all claimants. 

The VCAA itself does not provide a blank check for the limitless expenditure of scarce VA adjudicatory resources.  Rather the VCAA provides expressly that VA is only obligated to embark upon "reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought."  38 U.S.C.A. § 5103A(a) (emphasis added).

In addition to reasonable efforts, VA's duty extends only to obtaining records that are relevant and adequately identified by the claimant.  Loving v. Nicholson, 19 Vet. App. 96 (2005).  As discussed in much detail above - and emphasized again below - what is relevant here is not a showing of a current disability, but information indicating a causal relationship between any current problems and military service.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321 (2010), citing Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact"); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In the factual circumstances of this case, the appellant has never stated that any of the medical providers identified in those 1,398 consent forms have indicated to him any possible relationship between a claimed condition and his brief periods of active service or any period of inactive service.  Since there is no allegation from him that the additional medical records contain information that would tend to prove the matter at issue, they are not "relevant."

Again, the appellant has complained that VA has failed to obtain medical records from more than a thousand medical professionals who have reportedly treated him.  In looking at these consent forms, the appellant has included dates for some of the treatment records, but often includes that the treatment has been for six or more disabilities.  These forms generally lack the requisite specificity.  Regardless, and of utmost importance here, the appellant has not suggested the relevance of any of these records, and indeed, it is highly questionable how these records would ultimately assist him, as the problem with his claims tends to be that a chronic disability is not shown in service or in the years after service and that the appellant has experienced multiple serious injuries, such as 11 motor vehicle accidents, since he was last on active duty in December 1970.  As such, the mere showing of a current disability will not mandate a grant of service connection. 

Given this conclusion, the Board concludes that to fully comply with the appellant's request and seek to obtain records from 1,398 medical professionals would constitute an unreasonable effort on the part of VA and clearly a "fishing expedition" for records not even suggested to be relevant by the claimant.  Requiring VA to obtain these records would impose additional burdens on the Department, and a waste of government resources since there is no indication that such development would result in any positive evidence for the appellant.

Of note, both the Court and the Federal Circuit have tacitly endorsed such a conclusion with regard to this specific appellant.  As noted, the Board previously denied a service connection claim by the appellant in September 2008.  In that decision, the Board concluded that VA's duty to assist had been met.  

At that time, in the 2008 decision, the Board explained that the appellant had provided names and addresses of more than 400 different sources from whom or from where he reportedly received treatment and evaluation for medical purposes in the years following service.  The Board noted that VA had attempted to obtain information from a number of the sources, but acknowledged that not every source had been contacted.  However, the Board concluded that all reasonable efforts had been made in notifying the appellant that the purpose of the information should be on whether there was a causal connection between any current disabilities and his active service.  The Board observed that a number of the sources cited pertain primarily to treatment and evaluation of the appellant for current problems he is experiencing, and noted that the appellant had been specifically notified in a March 2007 communication of the need to provide information indicating a causal relationship between any current problems and military service.  

The appellant appealed that 2008 decision to the Court of Appeals for Veterans Claims, and in his brief to the Court, the appellant specifically argued that VA intentionally did not mail 629 consent forms to doctors.  However, the Court affirmed the Board's decision in a July 2011 Memorandum Decision.  The appellant appealed this decision to the Federal Circuit, which affirmed the Memorandum Decision in May 2012.  Of note, the Federal Circuit specifically discussed the appellant's argument that VA should have sent Form 21-4142s to more than 400 health care providers, but specifically dismissed that aspect of the appeal. 

The situation - with these new appeals now before the Board - is even more extreme.  The appellant has gone from requesting VA obtain records from 400 doctors to now asking VA to obtain records from almost 1,400 doctors.  The Board means no disrespect to the appellant, but, as noted in detail above, the issue he faces with the majority of his claims is not that he does not have current disabilities, but that they simply have not been related to his military service.  As such, simply obtaining current treatment records is highly unlikely to assist him in establishing service connection, and he has not suggested that these medical providers have opined these claimed conditions are related to his military service.  

After the appellant submitted hundreds of consent forms in 2006, the August 2006 supplemental statement of the case informed him that he had to identify treatment pertinent to his claims.  In a 2007 Remand for his prior claims, the Board asked him to focus on identifying relevant records.  A March 2007 letter then asked him to focus on identifying health care providers who had informed him of a possible relationship between a claimed condition and his military service.  Although these prior letters do not serve to satisfy any duty to assist with the new claims, they do show that the appellant has actual knowledge and has been informed by VA more than once that it remains his responsibility to identify what medical records are relevant, and that his focus should be on health care providers who have linked a condition to service. 

In the March 2013 VCAA notice letter with respect to these claims, the RO referenced recent consent forms the appellant had submitted and informed him he should only submit evidence pertinent to these claims.  The appellant was then clearly notified that VA had not requested all the medical records he had identified in the 2013 rating decision on appeal.  He was informed by the RO that this was done in an effort to provide him a timely decision on his claims, and he was informed that the basis of the RO's decision not to request the records included the fact that there was no indication they would be pertinent, in light of the lack of pertinent complaints or findings in the service records.  The appellant is aware of this statement by the RO, as he referenced it in his notice of disagreement, and he has continued to complain VA should request the records, to include then submitting 80 more consent forms after the 2013 denial.  What he has not done, however, is made any showing that any of the identified records would be pertinent to any of those claims, and he has instead repeated the same arguments he has previously made.

As noted, VA has obtained extensive records in this case, including service treatment records, personnel records, and private treatment records close in time with the appellant's service.  In fact, treatment records have already been obtained from more than 40 different medical professionals.  Records were also obtained from the Social Security Administration.  Additionally, the appellant had the opportunity to testify at a hearing before the Board, but he declined in his 2014 appeal.  He was also provided with a VA examination of his sleep apnea, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board concludes that VA has provided extensive assistance, and no additional assistance is required by law.

While a VA medical opinion was not provided in this case with regard to a number of issues, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide a claimant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Board has taken notice of the service treatment records showing right knee complaints in service and has remanded that issue to obtain a VA examination.  However, with a number of the appellant's issues, to the extent that they are considered to be current disabilities, there is simply no competent and credible evidence to suggest that they either began during or were otherwise caused by one of the appellant's brief periods of either active duty or active duty for training (or, for that matter, any inactive duty training).  

The majority of the evidence in this case comes from the appellant himself whose arguments have been termed "vague" and "difficult to discern" by the Court of Appeals for Veterans Claims, and whom the Board has found inherently not credible.  The appellant has experienced numerous memory problems secondary to post-service head injuries, and the appellant has clearly misrepresented himself under oath, as shown when he specifically denied any prior back injury in a 1988 workman's compensation litigation at a time when service treatment records show back complaints and the appellant had sought service connection for a back disability from VA for more than a decade earlier.  As such, the appellant's statements simply do not reach the McLendon threshold that a condition, for which no examination was ordered, even might be related to active duty or active duty for training.  Therefore, no examination need be ordered.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
 

ORDER

The appellant's service connection claims, as discussed above, are denied.

The appellant's claims to reopen previously denied claims of service connection for a left knee disability and a bilateral ear disorder are denied.

Aid and attendance is denied.

TDIU is denied.


REMAND

The following is a recap of the service treatment records as they describe treatment of the appellant's right knee.  As an initial point, the appellant was in ROTC during college, and then in the Army reserves for four years.  However, for the purposes of this decision, and the medical opinion that is being requested, the examiner is requested to focus on two distinct periods, July-August 1969, and September-December 1970.  For the appellant to merit service connection for a right knee disability, it must be shown that he actually has a chronic right knee disability, and if so that it a) began during one of those two periods, b) pre-existed the two periods but was permanently aggravated during one of the periods, or c) that it began after one of the periods but was nevertheless caused by activities during the two periods. 

Given the voluminous nature of this case, the Board will attempt to point out the critical information for the examiner to consider.  In this case, the appellant's service treatment records are described below, but are contained in a manila envelope in Volume XXXVI.  Additionally, the evidence close in time with the appellant's active duty and active duty for training is contained in Volume I.

The following is a summary of the appellant's service treatment records as they pertain to his right knee.  On a medical history survey completed on July 6, 1969, the appellant stated that his health was good.  He described a number of maladies, including knee trouble, which the medical officer noted was in reference to the appellant's left knee.  As such, prior to his summer camp, there was no indication of any right knee problems.

In a July 22, 1969 record it was noted that the appellant had pulled ligaments in his right knee.  He was restricted from PT for a week and given an ACE bandage.  On July 26, 1969 the appellant was seen by the orthopedic clinic.  It was noted that his knee had been injured earlier that week.  X-rays showed a small osteochondroma in the right knee.  It was noted that he was non symptomatic at that time, but, as noted, there was a small "loose body", and it was recommended he be x-rayed in a week to see if the fragment had moved.

In August 1969, the appellant complained of chronic pains in his knee for his entire life.  On examination there was no heat or tenderness.  The appellant was assessed with chronic arthralgia, but on a physical examination the appellant demonstrated full range of motion in his right knee with no effusion or limitation of motion.

In September 1969, the appellant complained of pain in both knees since summer camp.  It was noted that repeated examinations and x-rays were normal.  The medical officer found no effusion, the ligaments were intact, and there was no tenderness over the meniscus.  The impression was no disability.

In a November 1969 record authored by the appellant, he reported that there had been no change in his medical condition since he was examined on July 6, 1969, except as noted.  He then noted that he had "torn ligaments" in his right knee but that x-rays in August 1968 were normal (the x-ray report is of record, but it is from August 1969, not 1968).  The appellant was reexamined at Fort Lee, Keener Army Hospital, in September 1969 at which time the examination found no effect.  The knee ligaments were intact and there was no tenderness.  

In March 1970, the appellant completed a medical history survey.  He reported having experienced knee problems, or foot problems.  An examination found all systems normal, with the exception of small hemorrhoids.

In July 1970, the appellant was seen for evaluation of his ankle and knee.  He voiced complaints of pain in both knees and in his right ankle for four years.  The pain was reportedly worse with exertion and the appellant used a brace on his left knee and his right ankle when exercising.  The medical officer noted that the ligaments in the knee were tight, there was no pain or limitation of motion in the right ankle and x-rays for the knees and ankles were within normal limits.  The medical officer's impression was bilateral knee and right ankle pain of unknown etiology, no treatment was recommended.  The appellant's knees and ankles were evaluated again in September 1970 at which time he again described knee and ankle problems for years.  On physical examination, the appellant's knees were found to be normal and he was felt to be fit for duty.

In October 1970, the appellant had a physical examination conducted.  He denied any knee problems.  The examiner found no abnormalities, and specifically found the appellant's lower extremities to be normal.  The appellant was cleared for entry onto active duty.  

In December 1970, following the appellant's service, he underwent another physical examination which also found no defects.  The appellant also completed a medical history survey completed in conjunction with the December 1970 examination.  He was asked whether he had then, or had ever had a series of medical impairments.  He marked "yes" next to swollen or painful joints, asthma, mumps, rectal disease, and nervous trouble.  The medical officer indicated that the appellant had experienced swelling in both knees a month earlier without any sequelae, the swelling had lasted for approximately 24 hours.  However, on physical examination the appellant's lower extremities were found to be normal.

It is noted that the appellant was in a motor vehicle accident in 1971 while still in the reserves, but the accident did not occur during active duty, active duty for training or inactive duty for training.  As such, any residual disability that resulted from the motor vehicle accident in 1971, or from the numerous other post-service motor vehicle accidents would not be considered to have begun during or been caused by service.

On a medical history survey completed in July 1973, the appellant reported that he was in fairly good health but had swollen knees after playing basketball, it is noted that this period was after the appellant's period of active duty and after his 1971 motor vehicle accident.

In April 1975, Dr. Crutchlow wrote a letter noting that the appellant was in a motor vehicle accident in April 1971, and suggesting that he might have possible derangement of his right lateral meniscus.

Given this evidence of record, the Board believes that a medical opinion is needed assessing whether the appellant's right knee complaints in service marked the onset of or an aggravation of a chronic right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA orthopedic  examination.  His claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner is directed to read the remand potion of this decision above as it will provide clarification as to the questions being asked of the examiner.

The examiner should determine whether the appellant has a current right knee disability, and if so should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disability is the result of the appellant's time on active duty for training or on active duty (July-August 1969 and September-December 1970).

By result of, the Board means that a chronic right knee disability would have a) begun during one of those two periods, b) pre-existed the two periods but been permanently aggravated during one of the periods, or c) begun after one of the periods but been nevertheless caused by activities during the two periods.

In so doing, the examiner should consider and address the knee complaints in the appellant's service treatment records that are described in the remand portion of this decision as well as his history of knee complaints prior to active duty or active duty for training, and his history of motor vehicle accidents since those periods of service. 


2.  Then readjudicate the appeal.  If the claim remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


